      Case 1:20-cr-00378-LJL Document 32
                                      31 Filed 09/30/20
                                               09/29/20 Page 1 of 1




                                             September 29, 2020

BY ECF                                       REQUEST GRANTED.

Honorable Lewis J. Liman                       9/30/2020
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

      Re:    United States v. Herode Chancy,
             20 Cr. 378 (LJL)

Dear Judge Liman:

       I write to request a temporary bail modification to allow Mr. Chancy to
travel to the District of Maryland to be with family for his nephew’s ninth
birthday in Silver Spring this weekend. He proposes to leave on a Friday,
October 2, and to return on Sunday, October 4, traveling by car with his
children and partner. Travel and accommodation information will be
provided to Pretrial Services.

      Neither the government nor Pretrial Services has any objection to this
request.

                                             Sincerely,

                                              /s/
                                             Clay H. Kaminsky
                                             Assistant Federal Defender
                                             Federal Defenders of New York
                                             (212) 417-8749

CC:   AUSAs Cecilia Vogel and Tara LaMorte
      USPTO Francesca Piperato (by email)
